DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s claim of priority to provisional application 62/150140 is acknowledged in view of Applicant remarks.

The rejection under section 103 is withdrawn in view of Applicant’s claim of priority to 62/150140, which antedates the publication date of WO 481 and the statement under section 102(b)(2)(C) establishing common ownership with WO 481.

The rejection under section 112(a) is withdrawn in favor of the following new ground of rejection, necessitated by Applicant’s amendment:


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 88, 90-102, 107-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of cancer, does not reasonably provide enablement treatment of any disease associated with immune resistance.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
“The standard for determining whether the specification meets the enablement requirement [in accordance with the statute] was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).”  See M.P.E.P. § 2164.
The prior art teaches that immune resistance is present in cancer, and inhibiting adaptive immune resistance is the mechanistic basis of responses to PD-1 or PD-L1-blockade, see Ribas, Cancer Discov. 2015 September; 5(9): 915–919:

    PNG
    media_image1.png
    183
    586
    media_image1.png
    Greyscale


The disclosure fails to remedy the state of the art.  For Example, Applicant outlines in the Background that “T cell mediated immune responses are initiated through antigen recognition by the T cell receptor (TCR). The ultimate amplitude and quality of the T cell response is regulated by immune checkpoints, which control the balance of co-stimulatory and co- inhibitory signals. Immune checkpoints are essential in maintaining self-tolerance and protecting tissues from damage during immune response to infection. However, dysregulated expression of immune checkpoint proteins by tumors provides an important immune resistance mechanism. Inhibitory ligands and receptors that regulate T cell effector functions in tissues are frequently overexpressed on tumor cells or on non- transformed cells in the tumor microenvironment. Two general mechanisms of expression of immune checkpoint ligands on tumor cells have emerged. In some tumors, constitutive oncogenic signaling induces inhibitor ligand expression on the tumor to provide innate immune resistance. Alternatively, an inhibitory ligand may be induced in response to inflammatory signals that are produced by an active anti-tumor immune response (adaptive immune resistance). Pre-clinical and clinical data indicates that inhibition of immune checkpoints can enhance endogenous anti-tumor immunity (see, e.g., Pardoll, Nat. Rev. Cancer 12:252, 2012).”)
Applicant is reminded of the heightened enablement for methods of treating inventions.  Specifically, the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling.  [I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof. [Footnote omitted.]
While the use of MNK inhibitors and immune checkpoint inhibitors for treatment of cancer may be well known, the use of such agents to treat other diseases and conditions within the scope of the claim is not predictable. For instance, there is no nexus between MNK inhibitors and the non-cancer diseases covered by “modulating T regulatory cells in subjects in need thereof”.  Thus, it is unpredictable whether an MNK inhibitor used for cancer can be used to treat another disease, since there doesn’t appear to a link between these inhibitors and treatment of these conditions. 
The specification only describes treatment of cancers that are related to MNK activity and inhibitions of immune checkpoints.  The specification shows that the recited compounds and immune checkpoint inhibitors treat cancers, such as breast cancer; and there is a nexus between in vitro results and the treatment of these diseases, but not to the full scope of the treatment claimed. The specification does not provide any additional examples or guidance on how to use MNK inhibitors to treat the additional conditions, much less determine if a condition is related to T cell mediated immune responses.
Thus, the specification provides sufficient teachings only for the enablement of treatment of cancers. The prior art provides no compensatory guidance and it would require undue experimentation to practice the invention as broadly claimed. The amount of experimentation would be undue because it would require determining which conditions are reasonably related to T cell regulation, and moreover, if an MNK inhibitor/immune checkpoint inhibitos can treat those conditions. In particular, determining how a chemical agent will act on the complex pharmacology related to T cell regulation is not routine.  Moreover, knowing only that the combination therapy of the instant claim inhibits MNK/immune checkpoint would mean that significant experimentation would be required to determine which other conditions are related to T cell regulation and whether the instant combination could treat those conditions. This is because one cannot extrapolate between the activity of the instant combination as an MNK inhibitor and immune checkpoint inhibitor and the treatment of the other disorders claimed, and there is little guidance (in both the prior art and the specification) with respect to determining if a condition is reasonably related to T cell regulation and whether the instant compounds can treat that condition.

The rejection under section 112(b) is withdrawn in view of the following new ground of rejection, necessitated by Applicant’s amendments:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 88, 90-102, 107-110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “associated with immune resistance” is unclear.  So it is unclear how the disease is “associated” with immune resistance. 


The double patenting rejections are maintained:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 88, 90-102, 107-110 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claim 1-25 of U.S. Patent No. 9382248
Claim 1-20 of U.S. Patent No. 9669031
Claim 1-20 of U.S. Patent No. 9814718
Claim 1-23 of U.S. Patent No. 10702526
Claim 1-3 of U.S. Patent No. 11083727
Claim 1-10 of U.S. Patent No. 10780119
Claim 1-10 of U.S. Patent No. 11130757
Although the claims at issue are not identical, they are not patentably distinct from each other.  The conflicting method claims overlap in scope with those methods instantly claimed in such a manner rendering the instant methods prima facie obvious.  For example, the difference between the methods covered in the conflicting claims and the instant methods is that the conflicting claims do not recite the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, the conflicting methods recite the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143). Any observed pharmacological activity, such as modulating T regulatory cells, or other mechanisms of the disclosed compound covered in the claims, is a necessary aspect of the methods of the conflicting claims since these methods also cover administration of the instant compounds, see MPEP 2112.01 (“Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id”).
Finally, the conflicting claims may recite compounds.  However, the specification of these patents and applications disclose the utility of the recited compounds, e.g., treating cancer, see Sun Pharmaceutical Industries, Ltd., v. Eli Lilly and Co. where the district court ruled that the claims of the ‘826 patent were invalid in light of the ‘614 patent which disclosed gemcitabine’s use in cancer treatment, but did not claim it. In making this ruling, the district court relied on the Federal Circuit’s earlier rulings on double patenting of compound claims, mainly Geneva Pharmaceuticals, Inc, v. GlaxoSmithKline PLC, 349 F. 3d 1373 (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008). In both of these cases, the Federal Circuit found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. The cases also established that in determining the scope of compound claims for a double patenting rejection one must look to the specification to interpret the utility of the compound.

Applicant argues that the conflicting claims do not teach or suggest the unexpected results found by the instant combination.  However, the rejected claims are not commensurate with the alleged showing since the examples in the specification are limited to specific compounds, immune checkpoint inhibitors and cancers. Therefore, the rejection is maintained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642